DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 14-17, and 21-22 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Mills (US 2016/0254579 cited aby applicant).
Mills (e.g. Figs. 17B,C and 22C) teaches a device including: the device can be a faraday rotation device such as a circulator/isolator (e.g. see [0050-0051]); a metallization(e.g. 1650) (i.e. a center conductor/coil of the faraday rotation device/circulator) on a surface of a substrate (1401,1601); an opening/cavity is etched into the substrate (e.g. see abstract) and then a ferrite that can be a hexaferrite (i.e. iron containing) can be positioned and shaped in the opening/cavity after the layers of substrate and metallization are formed (e.g. see abstract, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-6, 9-13, 18-20, 23-26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2016/0254579 cited aby applicant).
Mills teaches a circulator as described above.
However, Mills does not explicitly teach that the coils are copper, that the signal loss is less than other existing circulators and the loss is less than 50% between the input and output, that the substrate is glass having the particularly claimed combination of materials as in Claims 10-13, 23-26), or an amplifier and antenna connected to the circulator. 
	It would have been considered obvious to one of ordinary skill in the art to have modified the generic metal conductors to have been copper because copper is a well-known specific signal conductor material for a circulator that has the advantage of excellent conductivity. Also, to have the signal loss be less than some other existing circulators would have been obvious since reducing losses is a mere optimization to improve signal/power characteristics as is well-known in the art, and to have the loss be less than 50% between the input and output would have been a well-known range of loss to provide a mere optimization of an acceptable signal power for the device to properly function. Additionally, it would have been considered obvious to one of ordinary skill in the art to have modified the device to have the substrate be glass and the specifically claimed combination of materials, because such glass substrates are well-known in microwave devices as an art-recognized functionally equivalent/alternative dielectric insulating substrate material and the specific mixture of materials would have been a mere optimization to provide selected impedance characteristics as is well-known in the art. Furthermore, It would have been considered obvious to one of ordinary skill in the art to have connected the circulator to an antenna and amplifier at 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843